DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on November 03rd, 2021 has been acknowledged.  By this amendment, claims 1, 7, 8, 14, and 19 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1 and 14 are in independent form.  Applicant’s amendment to claim 19 had obviated the claim objection indicated in the previous office action.  Applicant’s amendment to the title has been accepted.  Newly submitted IDS filed on December 08th, 2021 has been considered.
       New Ground of Rejection
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al. (U.S. Pub. 2019/0088676), newly cited, in view of KR 10-2012-0075882 A, cited in the IDS filed 01/20/2021, machine English translation included.
In re claim 1, Tagami discloses a memory device, comprising: a substrate 50 (see paragraph [0078] and figs. 1-6 and 21); a staircase structure (alternating WL0-

    PNG
    media_image1.png
    890
    848
    media_image1.png
    Greyscale

Tagami specifically discloses that the string driver structure (MOSFETs) and the metal routing structure 42, 57 are vertically aligned with the staircase structure (see fig. 21) but is silent to wherein the metal routing structure to be vertically aligned with the staircase structure based on a lateral central region of the staircase structure.



Tagami further is silent to wherein the string driver structure including a plurality of transistors to individually address the plurality of word line tiers.
However, KR 10-2012-0075882 A discloses in a same field of endeavor, a memory device, including, inter-alia, a substrate 40; a staircase structure (alternating WL0-WL3 and dielectric layers 42) on the substrate (see paragraphs [37]-[48] and figs. 2-5, English translation), wherein the staircase structure includes a plurality of word line tiers; a string driver structure 330, over the staircase structure on a side opposite to the substrate, the string driver structure including a plurality of transistors (SW0-SW3) to individually address the plurality of word line tiers; and a metal routing structure C0-C3, between the string driver structure 330 and the staircase structure along a vertical direction with respect to a lateral surface of the substrate, the metal routing structure includes a plurality of metal layer structures C0-C3 (see paragraphs [48]-[49] and figs. 2-5, English translation).

    PNG
    media_image2.png
    472
    929
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KR 10-2012-0075882 A into the memory device of Tagami in order to enable the string driver structure including a plurality of transistors to individually address the plurality of word line tiers in the memory device of Tagami to be formed because in doing so the string driver structure can be arranged with respect to the three dimensional structure in order to minimizing the waste of space of the memory device (see Abstract and paragraphs 15-17 of English translation of KR 10-2012-0075882 A).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of Id.
In re claim 2, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A are silent to wherein the lateral central region of the staircase structure has a lateral length that is about 50% or less of a total lateral length of the staircase structure.
However, it is respectfully submitted it would have been obvious to one of ordinary skill in the art to select the lateral central region of the staircase structure to have a lateral length that is about 50% or less than a total lateral length of the staircase structure since a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.  Furthermore, it is respectfully submitted that, the configuration regarding about the shape and size of the lateral central region of the staircase structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed lateral central region was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 3, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the string driver structure and the metal routing structure, that are vertically aligned with the staircase structure (see paragraphs [0075], 
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to arrange the string driver structure and the metal routing structure to be vertically aligned with the staircase structure so that each have a lateral central line that falls within the lateral central region of the staircase structure in order to ensure the electrically connection between the string driver structure and the staircase structure and to avoid misalignment between these elements.
In re claim 4, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the string driver structure and the metal routing structure are vertically aligned with the staircase structure (see paragraphs [0075], [0076], [0080] and fig. 21 of Tagami) but is silent to wherein each have a lateral central region overlapping with the lateral central region of the staircase structure.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to arrange the string driver structure and the metal routing structure to be vertically aligned with the staircase structure so that each have a lateral central region overlapping with the lateral central region of the staircase structure in order to ensure the electrically connection between the string driver structure and the staircase structure and to avoid misalignment between these elements.
In re claim 5, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the staircase structure has a lateral central line determined based on a greatest stair length of a word line tier among the plurality of 
In re claim 6, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the string driver structure, the metal routing structure, and the staircase structure are vertically aligned and centered (see paragraphs [0075], [0076], [0080] and fig. 21 of Tagami) but is silent to wherein doing so based on a lateral central line of the staircase structure.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to arrange the string driver structure, the metal routing structure, and the staircase structure to be vertically aligned and centered based on a lateral central line of the staircase structure in order to ensure the electrical connection between the string driver structure and the staircase structure and to avoid misalignment between these elements.
In re claim 7, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein one metal layer structure 42/57 connects one transistor MOSFETs of the plurality of transistors with a word line tier of the plurality of word line tiers WL0-W7 for signal routing (see paragraphs [0075], [0080] and fig. 21 of Tagami).
In re claim 8, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein each metal layer structure includes at least one laterally oriented metal layer 42, 57 extending along a lateral direction in a dielectric layer (inter-layer insulation), and a plurality of vertically oriented metal layers 37, 39, 41, 
In re claim 9, as applied to claim 8 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the plurality of vertically oriented metal layers includes a first vertically oriented metal layer CC, 37 electrically connected to a corresponding word line tier W0-W7 and a second vertically oriented metal layers 54, 56, 58 electrically connected to a corresponding transistor MOSFETs (see paragraphs [0074], [0080] and fig. 21 of Tagami).
In re claim 10, as applied to claim 9 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the first and second vertically oriented metal layers are connected by the at least one laterally oriented metal layer 42, 57 (see paragraphs [0074], [0080] and fig. 21 of Tagami).
In re claim 11, as applied to claim 8 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the at least one laterally oriented metal layer 53, 57 in each metal layer structure has a different lateral length (see paragraphs [0079]-[0080] and fig. 21 of Tagami).  Furthermore, it is respectfully submitted that the configuration regarding about the dimension of the laterally oriented metal layers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 12, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the device further comprising a word line contact plug CC contacting a corresponding word line tier WL0-WL7 on a side extending away 
In re claim 13, as applied to claim 1 above, Tagami in combination with of KR 10-2012-0075882 A discloses wherein the device further comprising a plurality of memory cell strings (NAND string NS), extending in the vertical direction and formed in a cell array region over the substrate 50 (see paragraphs [0063] and figs. 1-4 and 21 of Tagami).
In re claim 14, Tagami discloses a method for forming a memory device, comprising forming an alternating conductor WL0-WL7/dielectric stack (note that, Tagami discloses conductors 21-31 are sequentially disposed with insulators provided between the respective conductors 21-31, see paragraph [0065] and figs. 1-6 and 21) over a substrate 50 (see paragraph [0078] and figs. 1-6 and 21), wherein the alternating conductor/dielectric stack includes a plurality of word line tiers WL0-WL7 of a staircase structure over the substrate 50 (see paragraph [0065] and figs. 1-4 and 21); forming a semiconductor device including a string driver structure (MOSFETs) and a metal routing structure 42, 57 contacting on the string driver structure, the string driver structure including a plurality of transistors MOSFETs (see paragraphs [0075]-[0080] and figs. 1-6 and 21) and the metal routing structure including a plurality of metal layer structures 53, 57; and aligning and bonding the metal routing structure of the semiconductor device with the staircase structure over the substrate 50, wherein a projection area of the plurality of metal layer structures 42, 57 on the substrate 50 is greater than and covers a projection area of the staircase structure on the substrate 50 to allow the string driver structure MOSFETs and the metal routing structure to be vertically aligned with the 
Tagami discloses that the string driver structure (MOSFETs) and the metal routing structure 42, 57 are vertically aligned with the staircase structure (see fig. 21) but is silent to such that the string driver structure and the metal routing structure are vertically aligned with the staircase structure based on a lateral central region of the staircase structure.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to determine a lateral central region of the staircase structure so that the string driver structure and the metal routing structure can be vertically aligned with the staircase structure based on the lateral central region of the staircase structure in order to avoid misalignment between the string driver structure, the metal routing structure, and the staircase structure and further to improve electrically connections between the driver structure and the word line tiers of the staircase structure.
Tagami further is silent to wherein the plurality of transistors of the string driver structure individually addresses the plurality of word line tiers of the staircase structure.
However, KR 10-2012-0075882 A discloses a memory device, comprising: a substrate 40; a staircase structure (alternating WL0-WL3 and dielectric layers 42) on the 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KR 10-2012-0075882 A into the memory device of Tagami in order to enable the plurality of transistors of the string driver structure to individually addresses the plurality of word line tiers in the memory device of Tagami to be formed because in doing so the string driver structure can be arranged with respect to the three dimensional structure in order to minimizing the waste of space of the memory device (see Abstract and paragraphs 15-17 of English translation of KR 10-2012-0075882 A).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art Id.
In re claim 15, as applied to claim 14 above, Tagami and KR 10-2012-0075882 A are silent to wherein the lateral central region of the staircase structure has a lateral length that is about 50% or less of a total lateral length of the staircase structure.
However, it is respectfully submitted it would have been obvious to one of ordinary skill in the art to select the lateral central region of the staircase structure to have a lateral length that is about 50% or less than a total lateral length of the staircase structure since a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.  Furthermore, it is respectfully submitted that, the configuration regarding about the shape and size of the lateral central region of the staircase structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed lateral central region was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 16, as applied to claim 14 above, Tagami in combination with KR 10-2012-0075882 A discloses wherein the string driver structure and the metal routing structure, that are vertically aligned with the staircase structure (sees paragraphs [0075], [0076], [0080] and fig. 21 of Tagami) but is silent to that the string driver 
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to arrange the string driver structure and the metal routing structure to be vertically aligned with the staircase structure so that each have a lateral central line that falls within the lateral central region of the staircase structure in order to ensure the electrically connection between the string driver structure and the staircase structure and to avoid misalignment between these elements.
In re claim 17, as applied to claim 14 above, Tagami in combination with KR 10-2012-0075882 A discloses wherein the string driver structure and the metal routing structure, that are vertically aligned with the staircase structure (see paragraphs [0075], [0076], [0080] and fig. 21 of Tagami) but is silent to wherein the string driver structure and the metal routing structure have lateral central regions each overlapping with the lateral central region of the staircase structure.
However, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to arrange the string driver structure and the metal routing structure to be vertically aligned with the staircase structure so that each have a lateral central region overlapping with the lateral central region of the staircase structure in order to ensure the electrically connection between the string driver structure and the staircase structure and to avoid misalignment between these elements.
In re claim 18, as applied to claim 14 above, Tagami in combination with KR 10-2012-0075882 A discloses wherein one metal layer structure 42/57 connects one 
In re claim 19, as applied to claim 14 above, Tagami in combination with KR 10-2012-0075882 A discloses wherein each metal layer structure includes at least one laterally oriented metal layer 42, 57 extending along a lateral direction in a dielectric layer (inter-layer insulation), a plurality of vertically oriented metal layers 37, 39, 41, 43, 54, 58 extending along the vertical direction in the dielectric layer (see paragraphs [0072], [0075], [0078], [0080] and fig. 21 of Tagami), the plurality of vertically oriented metal layers includes a first vertically oriented metal layer CC, 37 electrically connected to a corresponding word line tier WL0-WL7 and a second vertically oriented metal layers 54, 56, 58 electrically connected to a corresponding transistor of the plurality of transistors, and the first and second vertically oriented metal layers are connected by the at least one laterally oriented metal layer 42, 57 (see paragraphs [0074], [0080] and fig. 21 of Tagami).
In re claim 20, as applied to claim 14 above, Tagami in combination with KR 10-2012-0075882 A discloses wherein the method further comprising forming a word line contact plug CC, contacting a corresponding word line tier WL0-WL7 on a side extending away from the substrate 50, to allow a direct connection between the staircase structure and the string driver structure (see paragraph [0074] and fig. 21 of Tagami).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gossman et al.	U.S. Patent 11,114,379	Sep. 7, 2021.
Liu 			U.S. Pub. 2020/0091164	Mar. 19, 2020.
Huo et al. 		U.S. Pub. 2020/0082886	Mar. 12, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892